DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the numbers and some of the parts appear to be hand written.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 10-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the emitter" in line 2.  There is antecedent basis for at least one emitter in the claim. It is unclear if this is the same or a different emitter. 
Claim 7 recites the limitation "the receiver" in line 5.  There is antecedent basis for at least one receiver in the claim. It is unclear if this is the same or a different receiver.
Claim 8 recites the limitation "the emitter" in line 4. There is antecedent basis for at least one emitter in the claim. It is unclear if this is the same or a different emitter. 
Claim 10 recites the limitation "the receiver" in line 4.  There is antecedent basis for at least one receiver in the claim. It is unclear if this is the same or a different receiver.
Claim 11 recites the limitation "the emitter" in line 4. There is antecedent basis for at least one emitter in the claim. It is unclear if this is the same or a different emitter. 
Claim 12 recites the limitation "the at least one receiver " in 7.  There is insufficient antecedent basis for this limitation in the claim. It appears it should have been the at least one transmitter. 
Claim 16 recites the limitation "the emitter" in line 2.  There is antecedent basis for at least one emitter in the claim. It is unclear if this is the same or a different emitter. 
Claim 17 recites the limitation "the receiver" in line 5.  There is antecedent basis for at least one receiver in the claim. It is unclear if this is the same or a different receiver.
Claim 18 recites the limitation "the emitter" in line 4. There is antecedent basis for at least one emitter in the claim. It is unclear if this is the same or a different emitter. 
Claim 20 recites the limitation "the receiver" in line 3.  There is antecedent basis for at least one receiver in the claim. It is unclear if this is the same or a different receiver.
Claim 21 recites the limitation "the emitter" in line 4. There is antecedent basis for at least one emitter in the claim. It is unclear if this is the same or a different emitter. 
Claims, 13-15 and 19 are rejected because of their dependence on claim 12.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 12-13, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fauth (US 20210239794).
Regarding to claim 1 and 12, Fauth teaches an apparatus (fig 1) comprising: at least one emitter configured to emit energy; at least one receiver configured to receive the emitted energy (para 32, “A transceiver 10 is provided for transmitting and receiving radar signals”), where the at least one sensor is mounted on at least one of: a robot arm (fig 7, item 7) an end effector of the robot arm (fig 7, item 7) a substrate on the robot arm, or a substrate process module, where the at least one sensor is mounted on at least one of: the robot arm, the end effector of the robot arm (fig 7, item 7).
Regarding to claim 2, Fauth teaches the emitted energy : comprises at least one of: radio waves (para 32, “A transceiver 10 is provided for transmitting and receiving radar signals”).
Regarding to claim 3 and 13, Fauth teaches the at least one emitter and the at least one receiver comprise a transceiver configured to both emit the emitted energy and receive reflected energy as the received energy (para 32, “A transceiver 10 is provided for transmitting and receiving radar signals”).
Regarding to claim 5 and 15, Fauth teaches the at least one emitter is mounted on the robot arm and the at least one receiver is mounted on the robot arm (para 32, “A transceiver 10 is provided for transmitting and receiving radar signals”).
Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fauth as applied to claim 1 and 12 above, and further in view of Markison et al (US 20180052228).
Regarding to claim 4 and 14, Markison teaches the at least one receiver is configured to receive the emitted energy as reflected energy which has been reflected from at least one of: the robot arm, the end effector on the robot arm (fig 4, items object 1-4 and para 60). It would have been obvious to modify Fauth to include the at least one receiver is configured to receive the emitted energy as reflected energy which has been reflected from at least one of: the robot arm, the end effector on the robot arm because it would allow the device to track the movement of the arm.
Claim(s) 7-11 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fauth as applied to claim 1 and 12 above, and further in view of Byrne (US 10215852)
Regarding to claim 7 and 17, Byrne teaches the at least one emitter is mounted on the robot arm (fig 5, items 504 a and b) and the at least one receiver is mounted on the substrate process module (fig 5, items 502a and b), where the at least one receiver comprises a plurality of the receiver, where the plurality of receivers are located at different angular positions relative to a center of a chamber of the substrate process module (fig 5, items 502a and b, “the radar inherently pointed in different directions since they are in different locations). It would have been obvious to modify Fauth to include the at least one emitter is mounted on the robot arm and the at least one receiver is mounted on the substrate process module, where the at least one receiver comprises a plurality of the receiver, where the plurality of receivers are located at different angular positions relative to a center of a chamber of the substrate process module because it is merely a substitution of a well-known place of the radar sensor of Fauth for the radar sensor placement of Byrne to yield predictable radar device.
Regarding to claim 8 and 18, Byrne teaches the at least one emitter is mounted to the substrate process module (fig 5, items 502a and b), where the at least one emitter comprises a plurality of the emitter, where the plurality of emitters are located at different angular positions relative to a center of a chamber of the substrate process module (fig 5, items 502a and b, “the radar inherently pointed in different directions since they are in different locations), and where the at least one receiver is located on the robot arm (fig 5, items 504 a and b). It would have been obvious to modify Fauth to include the at least one emitter is mounted to the substrate process module, where the at least one emitter comprises a plurality of the emitter, where the plurality of emitters are located at different angular positions relative to a center of a chamber of the substrate process module, and where the at least one receiver is located on the robot arm because it is merely a substitution of a well-known place of the radar sensor of Fauth for the radar sensor placement of Byrne to yield predictable radar device.
Regarding to claim 9 and 19, Byrne teaches the at least one emitter and the at least one receiver are mounted on the substrate (fig 5, items 502a and b). It would have been obvious to modify Fauth to include the at least one emitter and the at least one receiver are mounted on the substrate because it is merely a substitution of a well-known place of the radar sensor of Fauth for the radar sensor placement of Byrne to yield predictable radar device.
Regarding to claim 10 and 20, Byrne teaches the at least one emitter is mounted on the substrate (fig 5, items 502a and b), and where the at least one receiver comprises a plurality of the receiver, where the plurality of receivers are located at different angular positions relative to a center of a chamber of the substrate process module (fig 5, items 504a and b, “the radar inherently pointed in different directions since they are in different locations). It would have been obvious to modify Fauth to include the at least one emitter is mounted on the substrate, and where the at least one receiver comprises a plurality of the receiver, where the plurality of receivers are located at different angular positions relative to a center of a chamber of the substrate process module because it is merely a substitution of a well-known place of the radar sensor of Fauth for the radar sensor placement of Byrne to yield predictable radar device.
Regarding to claim 11 and 21, Byrne teaches the at least one emitter is mounted to the robot arm and the substrate process module (fig 5, items 502a and b, “the radar inherently pointed in different directions since they are in different locations), where the at least one emitter comprises a plurality of the emitter, where the plurality of emitters on the substrate process module are located at different angular positions relative to a center of a chamber of the substrate process module(fig 5, items 502a and b, “the radar inherently pointed in different directions since they are in different locations) and where the at least one receiver is located on the substrate (fig 5, items 502a and b, “the radar inherently pointed in different directions since they are in different locations). It would have been obvious to modify Fauth to include the at least one emitter is mounted to the robot arm and the substrate process module, where the at least one emitter comprises a plurality of the emitter, where the plurality of emitters on the substrate process module are located at different angular positions relative to a center of a chamber of the substrate process module and where the at least one receiver is located on the substrate because it is merely a substitution of a well-known place of the radar sensor of Fauth for the radar sensor placement of Byrne to yield predictable radar device.
Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fauth (US 20210239794) and Markison et al (US 20180052228).
Regarding to claim 22, Fauth teaches emitting energy from an emitter; receiving the emitted energy by a receiver (para 32, “A transceiver 10 is provided for transmitting and receiving radar signals”), the at least one emitter is mounted on at least of a robot arm (fig 1, item 7), an end effector of the robot arm (fig 5, items 504a and b, 506a and b, and 502a and b), a substrate on the robot arm, or a substrate process module, where the at least one receiver is mounted on at least one of: the robot arm, the end effector of the robot arm (fig 1, item 7).
Regarding to claim 22, Fauth does not teach based, at least partially, upon the energy received by the at least one receiver, determining: at least one of: a position, and/or range, and/or angle, and/or velocity of the substrate, a position, and/or range, and/or angle, and/or velocity of the robot arm, or a position, and/or range, and/or angle, and/or velocity of the end effector, relative to the substrate process module, or a position of the substrate on the end effector and/or the robot arm. Markison teaches based, at least partially, upon the energy received by the at least one receiver, determining: at least one of: a position, and/or range, and/or angle, and/or velocity of the substrate, : a position, and/or range, and/or angle, | and/or velocity of the robot arm, or a position, and/or range, and/or angle, and/or velocity of the end effector, : relative to the substrate process module, or a position of the substrate on the end effector and/or the robot arm (para 30, “The objects 1-n are any tangible object (e.g., a baseball, a package, a tennis racket, etc.) or a point on a body (e.g., a designated marker on a wrist of a human body, a designated marker on a foot of an animal etc.” and para 61, “The processing module 12 processes the local receive radar signals to determine a relative position of the objects.”). It would have been obvious to modify Fauth to include based, at least partially, upon the energy received by the at least one receiver, determining: at least one of: a position, and/or range, and/or angle, and/or velocity of the substrate, a position, and/or range, and/or angle, and/or velocity of the robot arm, or a position, and/or range, and/or angle, and/or velocity of the end effector, relative to the substrate process module, or a position of the substrate on the end effector and/or the robot arm because it would allow the device to track the movement of the arm.
Allowable Subject Matter
Claims 6 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648